Opinion filed October 22, 2020




                                      In The


        Eleventh Court of Appeals
                                 _________________

                  Nos. 11-20-00068-CR & 11-20-00069-CR
                            _________________

              MONIQUE DESIREA GALINDO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                            Ector County, Texas
            Trial Court Cause Nos. D-18-1995-CR & D-18-2137-CR


                      MEMORANDUM OPINION
      Appellant, Monique Desirea Galindo, originally pleaded guilty to the offenses
of evading arrest or detention with a vehicle and endangering a child. Pursuant to
the terms of the plea agreements, the trial court deferred a finding of guilt in each
cause and placed Appellant on community supervision for four years. The State
subsequently filed a motion to adjudicate Appellant’s guilt in each cause. Appellant
pleaded not true to all of the State’s allegations, and the trial court conducted an
evidentiary hearing. Based upon the undisputed evidence, the trial court found
several of the State’s allegations to be true, revoked Appellant’s community
supervision, adjudicated her guilty of the charged offenses, assessed her punishment
in each cause at confinement for four years in Cause No. D-18-1995-CR and at
eighteen months in a state jail facility in Cause No. D-18-2137-CR, and ordered that
the sentences shall run concurrently. We affirm the judgments of the trial court.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
cause. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous and without merit. In each cause, counsel has
provided Appellant with a copy of the brief, a copy of the motion to withdraw, an
explanatory letter, and a copy of the clerk’s record and the reporter’s record.
Counsel advised Appellant of her right to review the records and file a response to
counsel’s briefs. Counsel also advised Appellant of her right to file a pro se petition
for discretionary review in order to seek review by the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders briefs. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
records, and we agree that the appeals are without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
                                          2
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the records, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motions to withdraw are granted, and the judgments of the trial court are
affirmed.


                                                                   PER CURIAM


October 22, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3